Opinion issued February 7, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00288-CV
____________

RHONDA VANDER WIELE, INDIVIDUALLY AND AS EXECUTRIX OF
THE ESTATE OF GEORGE VANDER WIELE, JR., Appellant

V.

STEAMATIC OF GALVESTON COUNTY, INC., Appellee



On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 2002CV1102



MEMORANDUM OPINION
	Appellant has filed an unopposed motion to dismiss her appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed, without
regard to the merits.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.